DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to a species non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.

Allowable Subject Matter
Claims 10, 13-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the following, in combination with the other claimed limitations and elements: the pins of the planet carrier include at least one channel for the hydrodynamic bearing’s fluid/lubricant.
The closest prior art includes German patent document DE 102015207778 to Gehrke et al. which discloses an electric motor having a lubricant support chamber between its rotor and stator, but does not provide for the use of a planetary gear having planet carrier pins that pass the support fluid to the air gap between the rotor and stator.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618